Exhibit 10.1

SECOND AMENDMENT TO

CREDIT AGREEMENT

This Second Amendment to Credit Agreement (this “Amendment”) is dated as of
December 21, 2007 by and among Alliance Data Systems Corporation (the
“Borrower”), the Guarantors party hereto, the Banks party hereto, and Bank of
Montreal, as Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors, the Banks, and the Administrative Agent
have heretofore executed and delivered a Credit Agreement dated as of
January 24, 2007 (the “Credit Agreement”); and

WHEREAS, the Borrower, the Guarantor, the Banks and the Administrative Agent
desire to amend the Credit Agreement to extend the Maturity Date as set forth
herein;

NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Borrower, the Guarantor, the Banks and the
Administrative Agent hereby agree as follows:

ARTICLE I

AMENDMENTS

1.1 The definition of “Maturity Date” contained in Section 1.1 of the Credit
Agreement is hereby amended in its entirety to read as follows:

“Maturity Date” means March 31, 2008.

1.2 Section 2.16 of the Credit Agreement is hereby amended in its entirety and
as so amended shall read as follows:

Section 2.16. [Intentionally Omitted].

1.3 Appendix I to the Credit Agreement is hereby amended in its entirety and as
so amended shall read as Appendix I to this Amendment.

ARTICLE II

CONDITIONS PRECEDENT

2. Article I of this Amendment shall become effective subject to the conditions
precedent that on or before such date:

(a) the Administrative Agent shall have received counterparts hereof executed by
the Borrower, the Guarantors and the Banks; and

(b) the Administrative Agent shall have received the fees separately agreed to
with the Borrower.



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

3.1. To induce the Administrative Agent and the Banks to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Banks that: (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date hereof
with the same effect as though made on the date hereof (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date); (b) no Default or Event of Default exists;
(c) this Amendment has been duly authorized by all necessary corporate
proceedings and duly executed and delivered by the Borrower and the Credit
Agreement, as amended by this Amendment, is the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
other similar laws of general application affecting the enforcement of
creditors’ rights or by general principles of equity; and (d) no consent,
approval, authorization, order, registration or qualification with any
governmental authority is required for, and the absence of which would adversely
affect, the legal and valid execution and delivery or performance by the
Borrower of this Amendment or the performance by the Borrower of the Credit
Agreement, as amended by this Amendment.

3.2. This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

3.3. Except as specifically provided above, the Credit Agreement shall remain in
full force and effect and is hereby ratified and confirmed in all respects. The
execution, delivery, and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
the Administrative Agent or any Bank under the Credit Agreement or any Note, nor
constitute a waiver or modification of any provision of any of the Credit
Agreement or any Note.

3.4. This Amendment and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the law of the State of
New York.

[SIGNATURE PAGES TO FOLLOW]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

ALLIANCE DATA SYSTEMS CORPORATION, as Borrower

By  

/s/ Robert P. Armiak

Name   Robert P. Armiak Title   SVP and Treasurer

ADS ALLIANCE DATA SYSTEMS, INC., as a Guarantor

By

 

/s/ Robert P. Armiak

Name

  Robert P. Armiak

Title

  SVP and Treasurer

EPSILON MARKETING SERVICES, LLC, as a Guarantor

By

 

/s/ Alan M. Utay

Name

  Alan M. Utay

Title

  Vice President

EPSILON DATA MANAGEMENT, LLC, as a Guarantor

By

 

/s/ Alan M. Utay

Name

  Alan M. Utay

Title

  Vice President

ALLIANCE DATA FOREIGN HOLDINGS, INC., as a Guarantor

By

 

/s/ Alan M. Utay

Name

  Alan M. Utay

Title

  Vice President

 

  S-1   [Second Amendment]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Administrative Agent

By

 

/s/ Mark W. Piekos

Name

  Mark W. Piekos

Title

  Managing Director

BMO CAPITAL MARKETS FINANCING, INC.

By

 

/s/ Mark W. Piekos

Name

  Mark W. Piekos

Title

  Managing Director

 

  S-2   [Second Amendment]



--------------------------------------------------------------------------------

Appendix I

PRICING SCHEDULE

“Euro-Dollar Margin” and “Base Rate Margin” mean, (i) for any day during the
period from the Effective Date through but excluding the first Start Date (as
defined below) to occur on or about March 31, 2007, 0.90% per annum and 0% per
annum, respectively, and (ii) from and after the first day of any fiscal quarter
of the Borrower beginning on or about March 31, 2007 (the “Start Date”) to and
including the last day of such fiscal quarter, the applicable percentage per
annum set forth below for the applicable date in the appropriate row under the
column corresponding to the Borrower’s Senior Leverage Ratio as calculated for
the last day of the fiscal quarter of the Borrower ended immediately prior to
such Start Date; provided that at all times during which financial statements
have not been delivered when required pursuant to Section 5.1(a) or (b), as the
case may be, the Euro-Dollar Margin and Base Rate Margin shall be as set forth
below under the column heading “Level III.”

Effective Date through December 31, 2007:

 

Status

   Level I    Level II    Level III

Senior Leverage Ratio

   <1.50    ³1.50 and <2.00    ³2.00

Euro-Dollar Margin

   0.60%    0.90%    1.20%

Base Rate Margin

   0%    0%    0%

January 1, 2008 through January 31, 2008:

 

Status

   Level I    Level II    Level III

Senior Leverage Ratio

   <1.50    ³1.50 and <2.00    ³2.00

Euro-Dollar Margin

   1.10%    1.40%    1.70%

Base Rate Margin

   0%    0%    0.20%

February 1, 2008 through February 29, 2008:

 

Status

   Level I    Level II    Level III

Senior Leverage Ratio

   <1.50    ³1.50 and <2.00    ³2.00

Euro-Dollar Margin

   1.35%    1.65%    1.95%

Base Rate Margin

   0%    0.15%    0.45%

March 1, 2008 and thereafter:

 

Status

   Level I    Level II    Level III

Senior Leverage Ratio

   <1.50    ³1.50 and <2.00    ³2.00

Euro-Dollar Margin

   1.60%    1.90%    2.20%

Base Rate Margin

   0.10%    0.40%    0.70%

 

Appendix I